


Exhibit 10.1

 

SECOND AMENDED AND RESTATED AGREEMENT

 

THIS SECOND AMENDED AND RESTATED AGREEMENT (this “Agreement”), dated as of
March 15, 2012 (the “Effective Date”), is entered into by and between
IAC/InterActiveCorp (“IAC”) and Victor Kaufman (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive has invaluable knowledge and expertise regarding the
operations of IAC and its subsidiaries and affiliates (the “IAC Group”);

 

WHEREAS, due to the Executive’s knowledge and expertise, IAC wishes to have the
cooperation of, and access to, the Executive;

 

WHEREAS, IAC and the Executive have mutually agreed that the Executive shall
serve IAC on the terms and subject to the conditions hereinafter specified; and

 

WHEREAS, IAC and the Executive are parties to that certain Amended and Restated
Agreement, dated as of February 26, 2010  (the “Existing Agreement”), and it is
the intention of the parties to further amend and restate the terms of the
Existing Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, IAC and the Executive hereby agree as follows:

 

1.             Term.  This Agreement shall commence on the Effective Date and
shall continue for a period of one (1) year.  This Agreement shall automatically
be renewed for successive one-year periods in perpetuity unless one party hereto
provides written notice to the other, at least ninety (90) days prior to the end
of the then current one-year employment period, that it elects not to extend
this Agreement (any such notice, a “Non-Renewal Notice”).  The period beginning
on the date hereof and ending on the first anniversary hereof or, if the
Agreement is renewed pursuant to the prior sentence, the last day of the last
one-year renewal period, shall be referred to hereinafter as the “Term.”

 

2.             Duties.  During the Term, the Executive shall render the services
described herein to IAC, on the terms and conditions set forth in this
Agreement.  The Executive’s duties shall consist of high-level activities
primarily consisting of participation in Office of the Chairman meetings (in
person or otherwise) and providing advice to the Chairman and Senior Executive
and to the Chief Executive Officer.  Executive may also engage in such other
projects and activities as Executive and the Chairman may agree from time to
time.  Executive shall continue to serve as Vice-Chairman of IAC during the
Term.  During the Term, Executive shall devote such time, attention and efforts
as shall be necessary to fulfill his duties and responsibilities hereunder (as
reasonably requested or determined by the Chairman of IAC).  IAC acknowledges
that Executive also serves (and currently intends to continue to serve) as Vice
Chairman of Expedia, Inc. (“Expedia”) and as a director of TripAdvisor Inc. 
None of the activities undertaken by Executive of behalf of Expedia or
TripAdvisor, as and if applicable, shall be deemed competitive with the IAC
Group.  In all cases, the remainder of the Executive’s business time shall be
devoted to other personal activities and interests that are not competitive with
the

 

--------------------------------------------------------------------------------


 

IAC Group.  During the Term, the Executive’s services shall be performed in
person at IAC’s offices only as necessary or preferable (it being understood
that the Executive shall be permitted to spend at least 50% of his time during
the Term in the Los Angeles metropolitan area).

 

3.             [Intentionally Omitted.]

 

4.             Base Salary and Annual Bonus.  Executive’s base salary commencing
as of the Effective Date shall be $100,000 per annum. Promptly following the
Effective Date, Executive shall be awarded IAC restricted stock units (“IAC
RSUs”) with a value on the date of grant of $350,000, vesting in three equal
annual installments commencing on the first anniversary of the Effective Date. 
Thereafter, during the Term, Executive shall be eligible to equity awards and
such other employee benefits to be reasonably determined by the Compensation and
Human Resources Committee of the IAC Board of Directors following consultation
with the Chairman. For so long as Executive continues to provide services on a
level consistent with those provided on the date of this Agreement and as
described herein, it is anticipated that Executive shall be awarded each year
IAC RSUs of a at least a comparable value as those awarded hereunder.

 

5.             Equity Compensation.  In consideration for agreeing to provide
the services during the Term, each of the Executive’s options to purchase shares
of IAC common stock (“IAC Options”), IAC RSUs and any other equity awards based
on IAC common stock that are unvested as of the Effective Date or that are
granted following the Effective Date shall continue to vest during the Term.  In
the event that (i) Executive resigns prior to the expiration of the Term due to
a material breach of this Agreement by IAC (or any successor to IAC) that is not
cured by IAC (or its successor) promptly after notice from the Executive (“good
reason”), (ii)  Executive is terminated by IAC without cause prior to the
expiration of the Term or (iii) IAC delivers a Non-Renewal Notice, then any IAC
Options, IAC RSUs and any other compensation awards of Executive based on, or in
the form of, IAC common stock equity that are outstanding and unvested at the
time of such termination but which would, but for a termination of employment,
have vested during the one year period following such termination of employment
(the “Severance Period”) shall vest as of the date of such termination of
employment; provided, however, that any outstanding award with a vesting
schedule that would, but for a termination of employment, have resulted in a
smaller percentage (or none) of the award being vested through the Severance
Period than if it had vested annually pro rata over its vesting period shall,
for purposes of this provision, be treated as though it vested annually pro rata
over its vesting period  (e.g., if 100 RSUs were granted 2.7 years prior to the
date of termination and vested pro rata on the first five anniversaries of the
grant date and 100 RSUs were granted 1.7 years prior to the date of termination
and vested on the fifth anniversary of the grant date, then on the date of
termination, 20 RSUs from the first award and 40 RSUs from the second award
would vest); and, provided further, that any amounts that would vest under this
provision but for the fact that outstanding performance conditions have not been
satisfied shall vest only if, and at such point as, such performance conditions
are satisfied.

 

Notwithstanding the foregoing, and for avoidance of doubt, so long as Executive
continues to serve on the Board of Directors of IAC, any IAC equity awards held
by Executive shall continue to vest.

 

2

--------------------------------------------------------------------------------


 

Following any termination of Executive’s employment, any then-vested IAC Options
of Executive (including IAC Options vesting as a result of this Section 5) shall
remain exercisable through the date that is eighteen (18) months following the
date of such termination or, if earlier, through the scheduled expiration date
of such IAC Options.

 

All agreements evidencing IAC Options, IAC RSUs and any other equity awards
based on IAC common stock granted to Executive and covered by this Section 5 are
hereby amended to the extent necessary to effectuate the provisions of this
Section 5.  In all other respects, the IAC Options, IAC RSUs and any other
equity awards based on IAC common stock granted to Executive covered in this
Section 5 shall continue to be governed in accordance with their terms. For
purposes of this Agreement, “cause” shall have the meaning set forth in the
applicable IAC stock and incentive plan pursuant to which the IAC Options were
granted.

 

In no event shall Executive’s resignation be for “good reason” unless
(x) Executive provides the Company with written notice of its material breach of
this Agreement thereof within thirty (30) days after Executive has knowledge of
the occurrence or existence of the events or circumstances constituting such
material breach, which notice shall specifically identify the events or
circumstances that Executive believes constitutes Good Reason, (y) the Company
fails to correct the events or circumstances so identified within thirty (30)
days after the receipt of such notice and (z) Executive resigns within ninety
(90) days after the date of delivery of the notice referred to in clause
(x) above.

 

6.             Breach of Agreement by Executive and Notice of Non-Renewal.  In
the event that the Company determines that Executive is in breach of the
Agreement, he shall be provided notice and a reasonable opportunity to cure. If
the Company delivers a Non-Renewal Notice to Executive then, provided
Executive’s employment hereunder continues through the expiration date then in
effect, effective as of such expiration date the Company and Executive shall
have the same rights and obligations hereunder as they would if the Company had
terminated Executive’s employment hereunder prior to the end of the Term without
cause.

 

7.             Miscellaneous.

 

(a)           Successors and Assigns.  This Agreement will be binding upon,
inure to the benefit of and be enforceable by, as applicable, IAC and the
Executive and their respective personal or legal representatives, executors,
administrators, successors, assigns, heirs, distributees and legatees.  This
Agreement is personal in nature and the Executive shall not, without the written
consent of IAC, assign, transfer or delegate this Agreement or any rights or
obligations hereunder.

 

(b)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without giving effect to
such state’s laws and principles regarding the conflict of laws.

 

(c)           Amendment.  No provision of this Agreement may be amended,
modified, waived or discharged unless such amendment, waiver, modification or
discharge is agreed to in writing and such writing is signed by the Executive
and IAC.

 

3

--------------------------------------------------------------------------------


 

(d)           Notice.  All notices and other communications under this Agreement
shall be in writing and shall be given by first-class mail, certified or
registered with return receipt requested or hand delivery acknowledged in
writing by the recipient personally, and shall be deemed to have been duly given
three days after mailing or immediately upon duly acknowledged hand delivery to
the respective persons named below:

 

If to IAC:

 

IAC/InterActiveCorp

 

 

555 West 18th Street

 

 

New York, NY 10011

 

 

Attention: General Counsel

 

 

 

With a copy to:

 

Wachtell, Lipton, Rosen & Katz

 

 

51 West 52nd Street

 

 

New York, New York, 10019

 

 

Attention: Andrew Nussbaum, Esq.

 

 

 

If to Executive:

 

At the most recent address on record for Executive at the Company.

 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 

(e)           Headings.  The headings of this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(f)            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

(g)           Entire Agreement.  This Agreement together with the IAC Option
agreements dated December 18, 2000, April 25, 2001, December 16, 2001,
January 31, 2008, December 17, 2008, February 16, 2010 and March 30, 2011 each
as amended hereby, set forth the entire agreement of the parties hereto in
respect to the subject matter contained herein and supersedes any prior
agreements, promises, covenants, arrangements, and communications.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

IAC/InterActiveCorp

 

 

 

 

 

By:

/s/ Gregg Winiarski

 

 

Name: Gregg Winiarski

 

 

Title: SVP & General Counsel

 

 

 

 

 

 

 

 

/s/ Victor Kaufman

 

 

Victor Kaufman

 

5

--------------------------------------------------------------------------------
